Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27th, 2021 was filed after the completion of the Notice of Allowability, but before the mailing date of the Notice on November 3rd, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Generally, the references cited on the IDS correspond to foreign references and non-patent literature cited in the Office Action for Chinese Patent Application No. 201780088313.9 dated August 11th, 2021. These references generally disclose sphygmomanometers used to assess blood pressure, and methods of assessing autonomic dysfunction using changes in blood pressure and heart rate. However, even in view of these additional references, the previously stated Reasons for Allowance for claims 1-7 and 9-15 are maintained. 

Conclusion
2.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/R.T.P./Examiner, Art Unit 3791                



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791